Title: From James Madison to Thomas Blount, 3 November 1807
From: Madison, James
To: Blount, Thomas



Sir.
Dept. of State, Novr. 3d. 1807.

In compliance with the request stated in your letter of the 5th. instant, I have the honor to communicate the several documents numbered from 1. to 6. relative to aggressions committed by foreign armed Vessels within the ports & waters of the United States--also document No. 7, relating to the outrage committed by the British Ship of War Leopard, on the American Frigate Chesapeake.  To the above documents is added the evidence received by the Department of State, relative to the National character of William Ware, John Stratan & Daniel Martin, three of the seamen taken from the Chesapeake.  I am &c.

James Madison.

